Citation Nr: 0327208	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-08 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of initial rating for service-connected 
scar of the forehead, rated as 10 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1965 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in March 
1992, October 2000, and August 2001 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The March 1992 rating decision granted service 
connection for scar of the forehead (as a residual of an 
automobile accident), and assigned an initial noncompensable 
disability rating, effective from September 5, 1991.  A 
hearing transcript dated in February 1993 reflects that the 
veteran entered a notice of disagreement with the initial 
(noncompensable) rating assignment for the service-connected 
scar of the forehead.  A RO hearing officer decision in June 
1993 granted an initial disability rating of 10 percent, 
effective from September 5, 1991.  The RO issued a statement 
of the case in September 2002; and the veteran entered a 
substantive appeal (in the representative's statement), which 
was received in September 2002.  As the veteran perfected an 
appeal of the initial rating determination for scar of the 
forehead, this issue is characterized as an initial rating 
claim rather than a claim for increased rating. 

The October 2000 rating decision denied a TDIU.  The veteran 
entered notice of disagreement with this decision in May 
2001; the RO issued a statement of the case in August 2001; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in October 2001. 

The August 2001 rating decision granted an increased rating 
of 50 percent for the veteran's service-connected PTSD.  The 
veteran effectively entered notice of disagreement with this 
decision in October 2001 (by indicating on a VA Form 9 that 
he was appealing all issues sent by the RO); the RO issued a 
statement of the case in September 2002; and the veteran 
entered a substantive appeal (in the representative's 
statement), which was received in September 2002.  As the 
veteran did not enter a notice of disagreement with the RO's 
prior October 1996 original rating for PTSD, and the veteran 
entered a claim for increased rating for PTSD in January 
2000, the issue on appeal is one of increased rating for PTSD 
rather than an original rating claim. 

The claims of entitlement to an increased rating (in excess 
of 50 percent) for PTSD and entitlement to a TDIU are 
addressed below in the REMAND section of this decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for a higher 
initial rating (in excess of 10 percent) for service-
connected scar of the forehead has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claim for a higher initial rating for service-connected 
scar of the forehead, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination in order to assist in substantiating this claim 
for VA compensation benefits.

2.  For the entire period of claim, the veteran's service-
connected scar of the forehead has been manifested by not 
more than a moderately disfiguring scar of the head, face, or 
neck; at no time during the entire period of the claim did 
the veteran's service-connected scar manifest severe 
disfigurement, including any marked and unsightly deformity 
of the eyelids, lips, or auricles.

3.  For the period of claim from August 30, 2002, the 
veteran's service-connected scar of the forehead has been 
manifested by a scar of the forehead 24cm in length that 
meets only one characteristic of disfigurement as indicated 
under Note (1) of 38 C.F.R. § 4.118 (2002); for the period of 
claim from August 30, 2002, the veteran's service-connected 
scar of the forehead has not been manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, and has not been 
manifested by two or three characteristics of disfigurement 
as indicated under Note (1) of 38 C.F.R. § 4.118 (2002).  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected scar of the forehead have not been met 
for any period of the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.118, Diagnostic Code 7800 
(2001); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14,  4.118, 
Diagnostic Code 7800 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met regarding the appealed issue for a higher 
initial rating than 10 percent for service-connected scar of 
the forehead.  

In the rating decisions and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish a higher initial rating for service-connected scar 
of the forehead.  The September 2002 statement of the case 
specifically advised the veteran of the criteria for rating 
scars that was in effect prior to August 30, 2002, as well as 
the revised rating criteria for rating skin disorders that 
became effective on August 30, 2002.  The September 2002 
statement of the case included the regulatory provisions of 
the VCAA.  VA provided VA examinations, and notified the 
veteran of the time and place of the examinations, in order 
to assist with the initial rating claim.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional evidence or other records that 
have not been obtained.  VA specifically requested private 
and VA outpatient treatment records, and requested records 
from the U.S. Social Security Administration (SSA).  The 
veteran was afforded VA compensation examinations in November 
1991 and, more recently, in June 2001 that included 
photographs of the scar of the forehead.  Thus, VA has 
advised the veteran which portion of evidence is to be 
provided by him and which portion VA would attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  Accordingly, with 
regard to the initial rating claim, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations. 

II.  Initial Rating for Scar of the Forehead

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found. In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  
38 C.F.R. § 4.7. 

In June 1993, the RO granted a 10 percent rating for the 
veteran's service-connected scar of the forehead, effective 
from the date of claim on September 5, 1991.  The rating was 
made under Diagnostic Code 7800 in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R.§ 4.118, Part 4.  The RO's finding of 
disfigurement of scar of the forehead was based on the 
decision review officer's interpretation of the photographs 
of the scar as showing "a significant degree of 
disfigurement."  The veteran perfected an appeal of the 
initial rating determination for scar of the forehead.  
Notwithstanding the grant of a 10 percent initial rating for 
the veteran's service-connected scars of the forehead, as the 
veteran has otherwise not withdrawn his initial rating 
appeal, and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
of initial rating assignment for the veteran's service-
connected scars of the forehead continues.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck.  As the 
veteran's scar for which service connection has been 
established involves the forehead and face, the Board finds 
that Diagnostic Code 7800 is the most appropriate diagnostic 
code for rating the veteran's scar disability.  Under the 
provisions of Diagnostic Code 7800 in effect prior to August 
30, 2002, disfiguring scars of the head, face, or neck 
warranted a 10 percent rating if the disfigurement was 
moderate.  A 30 percent rating contemplated severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  38 C.F.R. 
§ 4.118 (2001). 

The rating criteria for the skin were revised effective 
August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified as 
amended at 38 C.F.R. 
§ 4.118 Schedule of ratings-skin).  Since this change in law 
occurred while the veteran's initial rating appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Board will apply the version of 
Diagnostic Code 7800 in effect prior to August 30, 2002 for 
the entire period of claim, and will apply the revised 
version of Diagnostic Code 7800 in effect from August 30, 
2002 for the period of claim from August 30, 2002 to the 
present.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 
25, 2003) (administrative rules are not retroactive unless 
they explicitly say they are). 

The criteria revised as of August 30, 2002 for rating skin 
disorders, including Diagnostic Code 7800 for rating 
disfigurement of the head, face, or neck, provide that for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement, a 30 percent rating is warranted.  For one 
characteristic of disfigurement, a 10 percent rating is 
warranted.  Under Note (1), the 8 characteristics of 
disfigurement for purposes of rating under the revised 
provisions of 38 C.F.R. § 4.118, are: a scar 5 or more inches 
(13 or more cm.) in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39-sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  38 C.F.R. § 4.118 
(2002). 

The evidence of record reflects that during service the 
veteran sustained a forehead laceration as the result of a 
motor vehicle accident.  Service separation examination noted 
a scar in the center of the forehead.  VA examination in 
November 1991 found a long scar that ran from just above the 
left eyebrow obliquely across the forehead to almost the hair 
line; another oblique scar just to the left side of this 
scar; a one inch horizontal scar (located to the left of the 
main scar); and a one inch horizontal scar (to the right of 
the longer scar).  The scars were indicated by the examiner 
to have thickening and irregularities, were easily seen, and 
could be considered slightly disfiguring. 

At a June 2001 VA scars examination, the veteran denied any 
symptoms or problems associated with the scars on his 
forehead or left cheek, and specifically denied tenderness, 
pain, hypersensitivity, or being distressed by his appearance 
or the presence of scars.  Examination revealed three 
discernable scars on the veteran's face.  The first was a 
24cm curvilinear scar that began at the hairline and was 
horizontal immediately over the left eyebrow, continuing its 
curvilinear path in an ascending manner up into the hairline 
in the left temporal region.  The maximum width of the scar 
was noted to be 0.5cm.  The pigmentation of this scar was 
only slightly lighter than the surrounding skin, so that the 
scar was discernible but not disfiguring.  The second scar 
was a 4cm linear horizontal scar over the left maxillary 
prominence inferior to the left eye.  The third scar was a 
1cm horizontal scar on the left side of the veteran's nose.  
This scar was noted to be barely visible, with the texture 
and color identical to that of surrounding skin.  None of the 
scars was found to be fixed to underlying structures, tender, 
ulcerated, elevated, or depressed, and none involved 
breakdown of the skin, underlying tissue loss, keloid 
formation, edema, inflammation, or loss of sensation.  None 
of the scars was considered by the examiner to be 
disfiguring, although they were considered discernible.  The 
examiner noted that none of the scars was productive of 
limitation of function, and the veteran was capable of normal 
gesture and expression; the diagnosis was repaired facial 
lacerations with residual nondisfiguring and nonfunction-
limiting scars.  Photographs were included with the report. 

After a review of the evidence relevant to this issue, the 
Board finds that, for the entire period of claim, the 
veteran's service-connected scar of the forehead has been 
manifested by not more than a moderately disfiguring scar of 
the head, face, or neck.  The November 1991 VA examination 
report reflects scars of the forehead that were easily seen, 
but were only "slightly" disfiguring.  The June 2001 VA 
examination report reflects the examiner's opinion that the 
veteran's scars were discernible, but were 
"nondisfiguring."  Clinical findings in June 2001 included 
that that the pigmentation of two scars was only slightly 
lighter than the surrounding skin, while the texture and 
color of the third scar was identical to that of the 
surrounding skin.  The evidence demonstrates that at no time 
during the period of the claim did the veteran's service-
connected scar of the forehead manifest "severe" 
disfigurement; at no time during the claim did the veteran's 
disability produce a marked and unsightly deformity of the 
eyelids, lips, or auricles.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7800 
(2001). 

The Board has also considered whether an initial rating in 
excess of 10 percent would be warranted for the veteran's 
service-connected scar under any other potentially applicable 
diagnostic code in effect prior to August 30, 2002.  Under 
the rating criteria in effect prior to August 30, 2002, 
however, a rating in excess of 10 percent is not warranted 
under any other diagnostic code because the evidence does not 
demonstrate that any of the veteran's scar is poorly 
nourished, repeatedly ulcerated, tender and painful on 
objective demonstration, or productive of limitation of 
function of the affected body part.  38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

With regard to the appropriate initial rating under the 
revised rating criteria effective from August 30, 2002, the 
Board finds that, for the period of claim from August 30, 
2002, the veteran's service-connected scar of the forehead 
has been manifested by one characteristic of disfigurement as 
indicated under Note (1) of 38 C.F.R. § 4.118 (2002).  The 
evidence demonstrates that the veteran's service-connected 
scar of the forehead is 24cm in length, as contemplated by 
the characteristic of disfigurement of a scar 5 or more 
inches (13 or more cm.) in length.  

For the period of claim from August 30, 2002, the veteran's 
service-connected scar of the forehead has not been 
manifested by visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or with two or three characteristics of 
disfigurement as indicated under Note (1) of 38 C.F.R. 
§ 4.118 (2002).  As indicated above, the evidence 
demonstrates that the veteran's service-connected scar of the 
forehead is 24cm in length, which is contemplated by the 
characteristic of disfigurement of a scar 5 or more inches 
(13 or more cm.) in length; however, the evidence does not 
demonstrate that the veteran's scar manifests any of the 
other 7 characteristics of disfigurement for purposes of 
rating under the revised provisions of 38 C.F.R. § 4.118 
(2002).  In rating the veteran's scar disability, the Board 
has considered unretouched color photographs of record, but 
finds that these likewise do not demonstrate any of the 
criteria for a 30 percent disability rating.  38 C.F.R. 
§ 4.118 (2002).  

For these reasons, the Board finds that the criteria for an 
initial rating in excess of 10 percent for service-connected 
scar of the forehead have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 
7800 (2001); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7800 (2002).  In reaching this conclusion, 
the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected scar of the forehead has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such disability of the skin for any 
period during the pendency of the claim.  The record reflects 
no significant treatment for the scar and no hospitalization.  
The examination findings included that none of the scars was 
productive of limitation of function.  The schedular rating 
criteria contemplate rating on multiple symptoms, and 
specifically contemplate all of the veteran's symptomatology 
associated with his service-connected scar disability.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

An initial rating in excess of 10 percent for service-
connected scar of the forehead is denied. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
The RO advised the veteran of the regulatory provisions of 
the VCAA.  Upon remand, the RO will have the opportunity to 
assure that that the specific notification or development 
action required under the VCAA has been carried out.  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reiterated that, absent a waiver of VCAA notice and duty to 
assist provisions, the provisions of 38 U.S.C.A. § 5103(a) 
and (b) (West 2002) require VA to afford the veteran one year 
for receipt of any additional evidence.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that the veteran 
has done so.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The most recent VA mental disorders examination was conducted 
in June 2001.  Subsequent to that examination, additional 
evidence has been added to the record that includes: private 
medical opinion evidence regarding the veteran's inability to 
work due to symptoms of PTSD; VA outpatient treatment 
records; and medical records from SSA and a disability 
determination by SSA that the veteran has received a 
Disability Insurance Benefit effective from February 1, 1991 
based on anxiety related disorders and affective disorders.  
During a RO hearing in April 2002, the hearing officer 
informed the veteran that, following receipt of VA outpatient 
treatment records and SSA records, VA would order a new VA 
examination.  Based on the additional evidence received that 
pertains to the veteran's ability to obtain or maintain 
substantially gainful employment, and in light of the RO 
hearing officer's statement to the veteran, further 
examination and medical opinion are warranted in this case 
regarding the issues of entitlement to an increased rating 
for PTSD and entitlement to a TDIU.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to provide a list 
of all VA and non-VA health care providers who have 
treated him for PTSD or any psychiatric disorder 
during the period of June 2002 to the present.  
Obtain records from each health care provider he 
identifies.
2. The RO should provide the veteran a psychiatric 
or PTSD examination to determine the nature and 
severity of disability from his service-connected 
PTSD, and to determine whether he is unable to 
obtain or maintain substantially gainful employment 
due to his service-connected disabilities.  The RO 
should send the claims folder to the examiner for 
review of relevant documents.  The RO should 
request the examiner to do the following:   
Please examine the veteran to determine 
the severity of disability from the 
veteran's service-connected PTSD.  You 
should review pertinent documents in the 
claims file, specifically including 
previous VA and private examination 
reports of record, and indicate in 
writing that that you did so.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by you should be 
conducted.  

After examination of the veteran, you 
should render a current psychiatric 
diagnosis or diagnoses that account for 
all of the veteran's psychiatric 
impairment.  You should specify which 
symptoms are attributable to the 
veteran's service-connected PTSD.  You 
should also determine whether, in 
addition to PTSD, the veteran has any 
other psychiatric disability, including 
alcohol dependence or major depressive 
disorder.  You should offer an opinion as 
to whether it is at least as likely as 
not that any diagnosed alcohol dependence 
or major depressive disorder is 
etiologically related to (either caused 
or aggravated by) the veteran's service-
connected PTSD.  

Using a multiaxial assessment, assign a 
Global Assessment of Functioning (GAF) 
Scale score consistent with the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), for 
impairment due to PTSD symptomatology, 
and explain what the assigned score 
represents.  If you determine that any 
diagnosed psychiatric disability other 
than PTSD is etiologically related to 
PTSD, you should also account for such 
impairment in the assignment of a GAF 
Scale score.  To the extent possible and 
without resort to speculation, you should 
differentiate the symptomatology that is 
caused by PTSD from that caused by any 
other psychiatric impairment that is not 
related to PTSD.  If the symptoms cannot 
be differentiated, that fact should be 
noted, together with an explanation as to 
why.  

You are further requested to offer the 
following opinion regarding the veteran's 
employability: Is it least as likely as 
not that the veteran is unable to obtain 
and maintain substantially gainful 
employment solely as a result of his 
combined service-connected disabilities, 
including PTSD, without regard to his 
age, or any non-service-connected 
disorders?  In offering your opinion, 
please specifically discuss an April 2002 
private medical opinion regarding the 
veteran's unemployability, as well as the 
finding and records supporting the SSA 
determination of the veteran's 
unemployability since February 1991.  
Complete rationales for all opinions 
expressed should be included in the 
typewritten examination reports.

3.  After the development requested above has been 
completed to the extent possible, the RO should 
review the claims file and ensure that all 
notification and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 
the recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, and any 
other applicable legal precedent are fully complied 
with and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the veteran of 
what evidence is required to substantiate his 
claims of entitlement to an increased rating (in 
excess of 50 percent) for PTSD and entitlement to a 
TDIU, what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one year from 
VCAA notice to submit additional evidence).    

4.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record, and, if any benefit is not 
fully granted regarding the issues of entitlement 
to an initial rating in excess of 50 percent for 
PTSD and entitlement to a TDIU, the RO should 
readjudicate that issue or issues.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and representative should be furnished a 
supplemental statement of the case and should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



